DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 and 10-21 are pending. Claim 9 has been canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Thackeray et al. (US 2017/0031244).
With regard to claim 8, Thackeray et al. teach a blend comprising a nanoparticle comprising a core and a coating surrounding the core, and a polymer, wherein the coating comprises a ligand (abstract, par.0064-0067).
The core of the nanoparticle may include metal oxides, and ligands such as carboxylic acid may cap the metal oxide nanoparticles (par.0076, par.0078, par.0190).
The examiner would like to note that the specification of the instant application allows for metal oxide/ligand clusters having a core of metal combined with oxygen (see par.0073-0074).

Diazabicycloundecene meets the limitations of claim 8 for a ligand stabilizer.
Thackeray et al. do not specifically teach a photoresist comprising nanoparticles of a metal oxide capped with a ligand, and diazabicycloundecene.
However, it is obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain a photoresist comprising nanoparticles of a metal oxide capped with a ligand and diazabicycloundecene (DBU), because these components of the photoresist are clearly taught by Thackeray et al.
Therefore, the photoresist compositions in claim 8 is obvious over the photoresist of Thackeray et al.
With regard to claims 10 and 21, Trackeray et al. teach that a quencher such as diazabicycloundecene (DBU) may be comprised in the resist in an amount of 0.03-5wt% based on the total of solid in the resist composition. The solids represents preferably 2 to 35wt% based on the total amount of solids and solvent (par.0160).
Therefore, a quencher such as diazabicycloundecene (DBU) may represent 0.006-1.75wt% based on the total weight of the resist. The range overlaps the claimed ranges.
With regard to claim 15, Thackeray al. teach that a photoresist may comprise a surfactant in an amount of 0.001-5wt% based on the total solids in the photoresist composition (par.0153, par.0158, par.0160). The solids represents preferably 2-35wt% based on the total amount of solids and solvent (par.0160).
.


Claims 1, 2, 3-6, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thackeray et al. (US 2017/0031244) in view of Cameron et al. (US 2003/0044716).
With regard to claims 1 and 16, Thackeray et al. teach a resist comprising a nanoparticle comprising a core and a coating surrounding the core, and a polymer, wherein the coating comprises a ligand (abstract, par.0001, par.0064-0067).
The core of the nanoparticle may include metal oxides, and ligands such as carboxylic acid may cap the metal oxide nanoparticles (par.0076, par.0078, par.0190).
The examiner would like to note that the specification of the instant application allows for metal oxide/ligand clusters having a core of metal combined with oxygen (see par.0073-0074).
Thackeray et al. further teach that the polymer of the resist is the polymerization product of a photoacid generator comprising a polymerizable group and at least one unsaturated monomer different from the photoacid generator comprising a polymerizable group (par.0068-0070). The monomer different from the photoacid generator comprising a polymerizable group may be an acid-deprotectable monomer (par.0115-0018).
Thackeray et al. fail to teach that the resist comprises an acid having an acid dissociation constant, pka, of -15<pKa<4.
Cameron et al. teach that resist comprising an added acid component have enhanced stability during storage between manufacture and use (abstract).

The resists of Thackeray et al. and Cameron et al. comprise acid generating components and resins with photoacid-lable groups (acid deprotectable groups).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include an acid with a pKa from 1 to 4 in the resist composition of Thackeray et al., in order to enhance the stability during storage between manufacture and use.
The resist of Thackeray modified by Cameron is equivalent to the photoresist compositions in claims 1 and 16 of the instant application.
Thackeray et al. further teach a process comprising the steps of:
-applying a layer of photoresist composition onto a substrate’
-pattern-wise exposing to activating radiation;
-developing the exposed photoresist composition layer to provide a resist relief image (par.0163).
This process has the same steps as the process in claim 16.
With regard to claim 2, Cameron et al. teach that the resist may comprise the added acid in an amount of at 0.25-5 wt% based on the solid components of a resist (par.0023). It would be expected that the amount of surfactant is within the claimed range.
With regard to claim 4, Thackeray et al. teach that the metal oxide nanoparticles have sizes of about 10 nm (par.0062). This value is within the claimed range.
With regard to claim 5, Thackeray et al. teach that the metal oxide nanoparticles may be ZrO2 (zirconium dioxide), HfO2 (hafnium oxide), and TiO2 (titanium oxide)(par.0062, par.0190-191). 
With regard to claim 6, Thackeray et al. teach carboxylic acid ligands (par.0078, par.0190-0191).
With regard to claim 17, Thackeray et al. teach that the exposure may be done with extreme ultraviolet (EUV) (par.0166).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Thackeray et al. (US 2017/0031244) in view of Cameron et al. (US 2003/0044716) as applied to claim 16 above, and further in view of Nohara et al. (US 2001/0013502).
With regard to claim 20, Thackeray modified by Cameron teach the method of claim 16 (see paragraph 5 above), and further teach that the photoresists are used to make electronic components (par.0168).
Thackeray et al. fail to teach a step of extending the pattern into the substrate.
However, it is well-known in the art that electronic circuits are manufactured by forming a resist pattern onto a substrate, etching the substrate using the resist pattern as a mask, and removing the resist pattern (see par.0002 of Nohara et al.).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to etch the substrate using the resist pattern of Thackeray modified by Cameron in the process of manufacturing an electronic circuit.
.
Claims 1-5, 7, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Endou et al. (WO 2009/110166, with machine translation) in view of Cameron et al. (US 2003/0044716).
With regard to claims 1 and 16, Endou et al. teach a positive chemically amplified resist material comprising:
- a copolymer of t-butyl norbornene-5-methylene carboxylate and maleic anhydride, as base polymer;
- triphenylsulfonium trifluoromethanesulfonate as acid generator;
-HfO2 nanoparticles;
-calix(4)arene as cyclic oligomer (par.0042).
The HfO2 nanoparticles meet the limitations of claims 1 and 16 for “metal oxide nanoparticles”.
Endou et al. teach that the cyclic oligomer surrounds and forms a complex with the nanoparticle (par.0026, par.0038 and fig.1). Therefore, calix(4)arene meets the limitations for a “ligand” in claims 1 and 16.
The copolymer of t-butyl norbornene-5-methylene carboxylate and maleic anhydride is a resin with photoacid labile group.
Endou et al. fail to teach that the resist material comprises an acid having an acid dissociation constant, pka, of -15<pKa<4.

Cameron et al. further teach that the preferred added acids are acids with a pKa from 1 to 4 (par.0012), and the resists typically contain a resin component with one or more photoacid-labile groups and one or more photoacid generating compounds (par.0031).
The resists of Endou et al. and Cameron et al. comprise acid generating components and resins with photoacid-lable groups (acid deprotectable groups).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include an acid with a pKa from 1 to 4 in the resist material of Endou in order to enhance the stability during storage between manufacture and use.
Therefore, the resist of Endou modified by Cameron is equivalent to the photoresist compositions in claims 1 and 16 of the instant application.
Endou et al. further teach that the positive chemically amplified resist material is applied onto a substrate to form a film, the film is then exposed and developed to form a pattern (par.0042-0044). 
The process of Endou modified by Endou is equivalent to the method in claim 16 of the instant application.
With regard to claim 2, Cameron et al. teach that the resist may comprise the added acid in an amount of at 0.25-5 wt% based on the solid components of a resist (par.0023). It would be expected that the amount of surfactant is within the claimed range.

The example in par.0042 shows that the polymer represents about 9wt% of the positive chemically amplified resist material. Therefore, the nanoparticles may represent up to 1.78wt% of the positive chemically amplified resist material. This range overlaps the claimed range.
With regard to claim 4, Endou et al. teach the nanoparticles have a size of preferably 1nm or more and 10 nm or less (par.0020). 
With regard to claim 5, HfO2 nanoparticles meet the claim limitations.
With regard to claims 7 and 18, the copolymer t-butyl norbornene-5-methylene carboxylate and maleic anhydride of Endou et al. meets the limitations for a “polymer resin”.
The triphenylsulfonium trifluoromethanesulfonate acid generator of Endou et al.  meets the limitations of claims 7 and 18 for a “photoactive compound”.
With regard to claim 19, the t-butyl norbornene-5-methylene carboxylate repeating unit of the copolymer of Endou et al. comprises a t-butyl ester group, which is a group which will decompose when exposed to acids.
The triphenylsulfonium trifluoromethanesulfonate is an acid generator.

Claims 8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Endou et al. (WO 2009/110166, with machine translation) in view of Thackeray et al. (US 2017/0031244).

- a copolymer of t-butyl norbornene-5-methylene carboxylate and maleic anhydride, as base polymer;
- triphenylsulfonium trifluoromethanesulfonate as acid generator;
-HfO2 nanoparticles;
-calix(4)arene as cyclic oligomer; and
-triethanolamine as quencher (par.0042).
The HfO2 nanoparticles meet the limitations of claim 8 for “metal oxide nanoparticles”.
Endou et al. teach that the cyclic oligomer surrounds and forms a complex with the nanoparticle (par.0026, par.0038 and fig.1). Therefore, calix(4)arene meets the limitations for a “ligand” in claim 8.
Triethanolamine does not meet the limitations of claim 8 for a “ligand stabilizer”.
Thackeray et al. teach a blend comprising a nanoparticle comprising a core and a coating surrounding the core, and a polymer, wherein the coating comprises a ligand (abstract, par.0064-0067).
The nanoparticle may be a metal oxide, such as HfO2 (par.0076-0077).
Thackeray et al. further teach a photoresist comprising the blend and additives (par.0153). The additive may be a quencher, such as diazabicycloundecene (par.0157).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use diazabicycloundecene as quencher in 
Diazabicycloundecene (DBU) meets the limitations of claim 8 for a ligand stabilizer.
The positive chemically amplified resist material of Endou modified by Thackeray is equivalent to the photoresist composition in claim 8.
With regard to claim 10, Endou et al. teach that the quencher/base is contained in an amount of about 0.009 wt% of the positive chemically amplified resist material (see par.0042). This amount is within the claimed range for a base.
With regard to claim 11, Endou et al. teach that the nanoparticles may be used in an amount up to 20wt% based on the amount of base polymer in the positive chemically amplified resist material (par.0025).
The example in par.0042 shows that the polymer represents about 9wt% of the positive chemically amplified resist material. Therefore, the nanoparticles may represent up to 1.78wt% of the positive chemically amplified resist material. This range overlaps the claimed range.
With regard to claim 12, the copolymer t-butyl norbornene-5-methylene carboxylate and maleic anhydride of Endou et al. meets the limitations for a “polymer resin”.
The triphenylsulfonium trifluoromethanesulfonate acid generator of Endou et al.  meets the limitations for a “photoactive compound”.

The triphenylsulfonium trifluoromethanesulfonate is an acid generator.
With regard to claim 15, Endou et al. fail to teach that the positive chemically amplified resist material comprises a surfactant.
Thackeray al. teach that a photoresist may comprise a surfactant in an amount of 0.001-5wt% based on the total solids in the photoresist composition (par.0153, par.0158, par.0160). The solids represents preferably 2 to 35wt% based on the total amount of solids and solvent (par.0160).
Therefore, a surfactant may represent 0.00002-1.75wt% based on the total weight of the resist. 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a surfactant in an amount of 0.00002-1.75wt% based on the total weight of the positive chemically amplified resist material of Endou modified by Thackeray, as a surfactant is a well-known additive for resist materials.
The range overlaps the claimed range.

Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 10-21 have been considered but are moot because the new ground of rejection does not rely on any 
The examiner would like to note that:
-the objection to the specification has been withdrawn following the applicant’s amendment to par.0078 of the specification;
-the rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is moot following the cancelation of the claim;
-the rejection of claims 1, 4-6, 8, 9, 16, and 17 under 35 U.S.C. 103 as being unpatentable over Thackeray et al. (US 2017/0031244) is withdrawn following the applicant’s amendments to claims 1, 8, and 16;
-the rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Thackeray et al. (US 2017/0031244) as applied to claim 16 above, and further in view of Nohara et al. (US 2001/0013502) is withdrawn following the applicant’s amendment to claim 16; and
-the rejection of claims 1-5, 7-16, 18, and 19 under 35 U.S.C. 103 as being unpatentable over Endou et al. (WO 2009/110166, with machine translation) in view of Thackeray et al. (US 2017/0031244) is withdrawn following following the applicant’s amendments to claims 1,8, and 16.
	However, new grounds of rejection for claims 1-8 and 10-21 are shown in paragraphs 3-8 above.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANCA EOFF/           Primary Examiner, Art Unit 1796